Appeal from a judgment of the Ontario County Court (Frederick G. Reed, J.), rendered August 1, 2003. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree (three counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant failed to preserve for our review his contention that County Court erred in sentencing him without the benefit of an adequate presentence report (see People v Villafane, 294 AD2d 117 [2002], lv denied 98 NY2d 682 [2002]; People v Gugliara, 137 AD2d 766 [1988]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). The sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Green and Hayes, JJ.